Citation Nr: 9900911	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  94-20 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
pulmonary embolic event. 

2.  Entitlement to service connection for the residuals of a 
myocardial infarction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The appellant had active service from December 1942 until 
October 1945.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision from the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


CONTENTIONS OF APPELLANT ON APPEAL

The veteran maintains that he should be granted service 
connection for the residuals of a pulmonary embolus and 
myocardial infarction.  He points out that he was admitted to 
the hospital for treatment for his service-connected 
gastrointestinal disability and, while receiving treatment, 
he experienced a myocardial infarction and a pulmonary 
embolic event.  The veteran argues that these events were 
secondary to his gastrointestinal treatment, and he should be 
granted service connection for each disability as secondary 
to the gastrointestinal bleeding disorder.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claims for 
entitlement to service connection for the residuals of a 
pulmonary embolic event as well as the residuals of a 
myocardial infarction, are well grounded.  

FINDINGS OF FACT

1.  There is no competent evidence of a nexus between 
pulmonary embolism and a disease or injury during service, 
including a service connected gastrointestinal disability.

2.  There is no competent evidence of a nexus between 
myocardial infarction and a disease or injury during service, 
including a service connected gastrointestinal disability.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for service connection for the residuals of a 
pulmonary embolic event.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.303, 3.310 (1998).

2.  The appellant has not submitted evidence of a well-
grounded claim for service connection for the residuals of a 
myocardial infarction.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.303, 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question is whether the appellant has presented 
evidence of a well-grounded claim; that is, one that is 
plausible.  If he has not presented a well-grounded claim, 
his appeal must fail and there is no duty to assist him 
further in the development of the claim because such 
additional development would be futile.  38 U.S.C.A. § 5107 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

An appellant has the duty to submit evidence that a claim is 
well grounded.  The evidence must justify a belief by a fair 
and impartial individual that the claim is plausible.  38 
U.S.C.A. § 5107(a).  In Tirpak v. Derwinski, 2 Vet. App. 609 
(1992), the United States Court of Veterans Appeals (Court) 
held that the appellant in that case had not presented a 
well-grounded claim as a matter of law.  The Court pointed 
out that, unlike civil actions, the VA benefits system 
requires more than an allegation; the claimant must submit 
supporting evidence.  Tirpak, at 611.  The evidentiary 
assertions by the appellant must be accepted as true for the 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible or beyond the competence of the person making the 
assertion.  See King v. Brown, 5 Vet. App. 19 (1993).  

The three elements of a well grounded claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) affd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see 
also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (1998).

The veterans problem with presenting a well-grounded claim 
for his disabilities arises with the third element, which is 
competent medical evidence of a nexus.

Concerning the first element -- evidence of current 
disability as provided by a medical diagnosis  in regards to 
pulmonary emboli, a VA medical history report dated in April 
1992 shows that the veteran has been positive for coronary 
heart disease since 1980.  In July 1990, the veteran was 
admitted to a VA hospital for a black tarry stool and while 
hospitalized developed hematochezia.  During hospitalization, 
he became hypotensive and was admitted to intensive care.  
The next day the veteran complained of shortness of breath, 
and an arteriogram revealed multiple pulmonary emboli.  An 
umbrella (Greenfield filter) was inserted in the vena cava 
and the hypoxemia gradually resolved.

Concerning a myocardial infarction, private medical records 
relate that in December 1991, the veteran suffered an acute 
interseptal myocardial infarction that required an 
intra-aortic balloon pump.  Because of the veterans previous 
history of gastrointestinal bleeding, thrombolytic therapy 
was ruled out and he underwent left side cardiac 
catheterization.  Right heart catheterization was not 
accomplished because of the inferior vena cava umbrella and 
deep vein thrombosis.  Since then, the veteran has been 
receiving ongoing cardiac treatment.

Concerning the second element -- evidence of incurrence or 
aggravation of a disease or injury in service -- it is 
neither contended nor shown that the veteran had either 
pulmonary embolism or a myocardial infarction in service or 
within the presumptive period, thereafter.  Rather, it is 
contended that the veteran now has these disabilities.  The 
veteran is service connected for gastrointestinal bleeding.  
In this instance, the service-connected gastrointestinal 
disability would satisfy the second element of the Caluza 
analysis in terms of determining whether a claim for 
secondary service connection is well grounded.

The veterans claims must fail, however, as he does not meet 
the third element of the Caluza analysis -- competent 
evidence of a nexus between current disability and injury or 
disease during service.  As noted above, the veteran claims 
that his service-connected gastrointestinal bleeding 
eventually led to a pulmonary embolism and myocardial 
infarction.  Although he claims that the residual 
disabilities are secondary to his service connected 
gastrointestinal disability, his statements are not competent 
evidence to establish the etiology of his current complaints.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

The veterans spouse at the May 1993 personal hearing 
reported that VA physicians commented that his pulmonary 
embolism was related to his gastrointestinal bleeding.  
However, a review of the July 1990 VA treatment records and 
the December 1991 private records do not show any comments 
regarding an etiological relationship between his 
gastrointestinal disability and either his cardiac or 
pulmonary disabilities.  Although the veteran and his spouse 
claim that physicians related his pulmonary embolism and 
myocardial infarction to his gastrointestinal disability, the 
Court in a similar factual scenario indicated that hearsay 
medical evidence, transmitted by layperson, cannot be 
sufficient to render a claim well grounded.  See Robinette 
v. Brown, 8 Vet. App. 69, 77-80 (1995).

Moreover, in light of the veterans medical history, the RO 
scheduled an evaluation for the veteran in June 1996.  The VA 
physicians were requested to comment on whether the pulmonary 
event or the myocardial infarction was caused by the 
service-connected gastrointestinal bleed.  They were also 
asked whether the service-connected gastrointestinal 
disability in any way aggravated either the myocardial 
infarction or the multiple pulmonary embolic event.

A VA cardiac specialist examined the veteran and reviewed his 
medical history.  He noted that at the time of the veterans 
pulmonary emboli in 1990, it was decided that the veteran 
would not be treated with anticoagulants due to his history 
of gastrointestinal bleeding.  Instead a Greenfield filter 
was inserted into the inferior vena cava.  The examiner 
further noted that at that time of the myocardial infarction 
in 1991, the veteran also had recurrent ventricular 
tachycardia and dysrhythmias.  The physician stated that the 
placement of pacing electrodes for electrophysiological 
evaluation of the dysrhythmias was reduced due to the 
presence of the Greenfield filter. 

In October 1996, the veteran underwent a second VA 
examination.  In an addendum, the physician commented:

In my medical [opinion] the service 
connected [gastrointestinal] bleed is not 
likely to cause pulmonary emboli, 
myocardial infarction or cardiac 
arrhythmia, but [gastrointestinal] bleed 
is likely prevented the possible proper 
treatment.  The anticoagulation treatment 
for pulmonary emboli was not done because 
of the gastrointestinal bleeding.  
Evaluation of his heart by cardiac 
[catherization] for myocardial infarction 
and cardiac arrhythmia was [compromised] 
by [the] presence of the Greenfield 
filter in the inferior vena cava to 
prevent further pulmonary emboli.  

After reviewing these comments, in March 1998 the RO 
requested a more detailed explanation.  It was noted, in 
part, that the June and October 1996 opinions related that 
the service connected disability prevented treatment for his 
non-service connected disability.  The pulmonary specialist 
responded:  

The veteran had a pulmonary embolism in 
1990.  It did not compromise his 
pulmonary function.  His pulmonary 
function test on May 25, 1995 was normal.  
Therefore there is no increased 
manifestation and degree of disability in 
his lung.  Therefore there was no 
increased severity in his 
nonservice-connected disability which can 
be attributed to prevention of treatment 
by his gastrointestinal bleeding.  

The cardiac specialist responded:

The patient did not sustain his 
myocardial infarction due to his GI 
bleed.  The placement of the Greenfield 
filter (a consequence apparently of an 
[inability] to anticoagulate) has 
resulted in an inability to perform [an] 
electrophysiology study.  As stated his 
arrhythmias result in frequent 
palpitations which are presyncopal.  

In summary, the medical opinions of record indicate that the 
veterans gastrointestinal bleed did not cause either the 
pulmonary event or the myocardial infarction.  Secondly, 
although the threat of gastrointestinal bleeding limited the 
performance of certain diagnostic testing it did not 
aggravate the pulmonary or cardiac disabilities.  As such, 
the claims are not well grounded, and entitlement to service 
connection for the residuals of a pulmonary embolic event as 
well as the residuals of a myocardial infarction, is not 
warranted.

When a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the RO fulfilled 
its obligation under section 5103(a) in a statement of the 
case and a supplement thereto that informed the veteran of 
the reasons his claims had been denied.  Also, by this 
decision, the Board informs the appellant of the type of 
evidence needed to make his claims well grounded.  Unlike the 
situation in Robinette, he has not put VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.

Although the RO did not specifically state that it denied the 
veterans claims for service connection on the basis that 
they were not well grounded, the Board concludes that this 
error was harmless.  See Edenfield v. Brown, 8 Vet. App. 384 
(1995) (when the Board decision denies a claim on the merits 
when the Court finds the claim to be not well grounded, the 
appropriate remedy is to affirm, rather than vacate, the 
Boards decision, on the basis of nonprejudicial error).


ORDER

Service connection for the residuals of a pulmonary embolic 
event is denied.

Service connection for the residuals of a myocardial 
infarction is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
